United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATIONAL FORESTS IN TEXAS, Lufkin, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1712
Issued: February 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2006 appellant filed a timely appeal of a June 9, 2006 merit decision of an
Office of Workers’ Compensation Programs’ hearing representative, who denied modification of
a March 3, 2005 wage-earning capacity determination.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of these decisions.
ISSUES
The issue is whether the Office properly denied modification of appellant’s March 3,
2005 wage-earning capacity determination.

1

On July 28, 2005 the Office granted appellant a schedule award for the left leg. On appeal, appellant has not
sought review of the schedule award decision. Thus, the Board will not consider this issue on appeal.

FACTUAL HISTORY
On March 15, 2004 appellant, then a 45-year-old forest biologist, filed a traumatic injury
claim (Form CA-1) alleging that on March 9, 2004 she twisted her leg and fell while attempting
to cross a river. She injured her left knee. On May 11, 2004 the Office accepted the claim for
left meniscus tear, bilateral shoulder sprain and left chondromalacia patellae. The Office
authorized a right knee arthroscopy on May 27, 2004 and surgical repair of a torn left shoulder
rotator cuff on July 8, 2004. It paid appropriate medical and compensation benefits.
On September 1, 2004 Dr. Steven Dickhaut, a Board-certified orthopedic surgeon,
released appellant to work with restrictions.
On December 1, 2004 the employing establishment offered appellant a position as a
wildlife biologist. The position was a temporary position from December 13, 2004, not to
exceed one year, at 40 hours per week. The employing establishment noted that the temporary
appointment was the same type of appointment appellant held on the date of injury. Appellant
accepted the position and began work on December 13, 2004.
By decision dated March 3, 2005, the Office determined that appellant’s actual wages as
a wildlife biologist fairly and reasonably represented her wage-earning capacity. The Office
determined that her actual wages met or exceeded her date-of-injury wages. Therefore, she did
not have a loss of wage-earning capacity.2
On March 14, 2005 appellant requested a schedule award. By decision dated July 28,
2005, the Office granted her a schedule award for a 10 percent left lower extremity impairment.
The award ran for the period March 24 to October 28, 2005.3
Effective March 18, 2005, appellant’s position as a wildlife biologist was terminated due
to lack of work and funding.
On January 4, 2006 she underwent another left shoulder arthroscopy, which the Office
approved. On January 28, 2006 she filed a Form CA-7 for temporary total disability
commencing January 4, 2006. Progress reports from Dr. Norman Kane, a Board-certified
orthopedic surgeon, dated January 12 and 23, 2006, indicated that appellant was temporary
totally disabled as a result of the right shoulder arthroscopic debridement and decompression.
By decision dated March 8, 2006, the Office denied appellant’s claim for compensation
for the period commencing January 4, 2006. It noted that her temporary appointment ended
effective March 18, 2005 and its March 3, 2005 letter indicated that appellant had demonstrated
the ability to perform the duties as a wildlife biologist for several months. The medical evidence
was not reviewed.
2

The Office found that the current pay rate for date-of-injury position and the new position was $971.94 per
week, based on a full-time position at $50,541.00 per annum. The Office indicated that appellant was in a
temporary appointment on her date of injury and she was brought back to the same type of appointment.
3

As previously noted, appellant has not appealed this decision.

2

In a letter dated March 23, 2006, appellant requested reconsideration. She advised that
she had filed an Equal Employment Opportunity (EEO) complaint against the employing
establishment as it had available jobs. Appellant submitted treatment records of psychological
counseling due to her March 9, 2004 injury. This included copies of appellant’s individual
therapy sessions and medical documentation from Dr. Robert Helston, an emergency physician,
who diagnosed major depression. In an initial diagnostic screening report, Sandra Lynam a
licensed marriage and family therapist, and Erica Rivers, a licensed professional counselor,
diagnosed pain disorder, depressive disorder and anxiety disorder as being related to the injury.
In an unsigned March 31, 2006 letter of medical necessity, Dr. Edward Wolski, a family
practitioner, and Jack Currin, Ph.D., licensed clinical psychologist, diagnosed pain disorder,
depressive disorder and anxiety disorder associated with appellant’s work-related injury.
Appellant was found totally disabled.
In an October 7, 2005 report, Dr. Randall Browning, Board-certified in emergency
medicine, advised that appellant was involved in a motor vehicle accident in a parking lot where
she had stopped and another vehicle backed out and struck her from behind. Examination
revealed no evidence of head, chest or abdominal injury or any neurologic involvement. Some
tenderness was noted in the neck and back areas. An impression of cervical and lumbar strains
was provided and appellant was discharged from care. In an October 8, 2005 report,
Dr. Steven M. Gabriel, Board-certified in emergency medicine, noted a history of the October 7,
2005 motor vehicle accident. He provided an impression of hypertension and musculoskeletal
pain in the back, neck and shoulder.
By decision dated June 9, 2006, the Office denied modification of its March 3, 2005
wage-earning determination. It found that insufficient evidence had been presented to modify
the loss of wage-earning determination.
LEGAL PRECEDENT
The Office’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.4 The procedure manual further indicates that,
under these circumstances, the claims examiner will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity decision.5
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB ___ (Docket No. 04-1048, issued
March 25, 2005).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., 56 ECAB ___ (Docket No. 04-1916, issued
February 8, 2005).

3

rehabilitated or the original determination was, in fact, erroneous.6 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.7
ANALYSIS
The Board notes that there is no indication in the record that the original March 3, 2005
wage-earning capacity determination was erroneous. The record clearly establishes that
appellant’s wildlife biologist position was a temporary appointment similar to the type of
appointment held on the date of injury. As the wildlife biologist position was also a temporary
appointment, the Office may use actual wages from such position in determining wage-earning
capacity.8 Appellant worked in the position more than 60 days,9 and the temporary position was
available for approximately one year. Appellant worked in this position for approximately 90
days before being terminated by the employing establishment for lack of work and funding.10
Furthermore, there is no evidence in the record that appellant was retrained or otherwise
vocationally rehabilitated.
The evidence appellant submitted also fails to establish that there was a material change
in the nature and extent of appellant’s injury-related condition. The evidence either pertained to
unrelated medical conditions or did not specifically address the relevant issue of whether there
was a material change in the nature and extent of the injury-related condition. The March 30,
2006 functional capacity evaluation and the medical reports from Dr. Gabriel and Dr. Browning,
which concern a nonwork-related motor vehicle accident on October 7, 2005, fail to address the
accepted work injuries of March 9, 2004. Appellant’s psychological counseling records fail to
include a medical report which contains any explanation as to how or why appellant’s accepted
physical conditions changed for the worse. Dr. Helston’s reports fail to address the accepted
work injuries of March 9, 2004. The March 31, 2006 report from Drs. Wolski and Currin fail to
provide any rationale to support the causal relationship of the psychological conditions to
appellant’s work-related injuries and fail to provide any explanation as to how or why appellant’s
physical conditions changed for the worse. The report from Sandra Lynam, a licensed marriage
and family therapist, and Erica Rivers, a licensed professional counselor, is insufficient to
establish the claim as they were not signed by a physician and thus are not competent medical

6

Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000).

7

Harley Sims, Jr., supra note 5; Stanley B. Plotkin, supra note 6.

8

If the claimant is not in a temporary position at the time of injury, a temporary job is not appropriate for a wageearning capacity determination. See Pamela J. Darling, 49 ECAB 286 (1998).
9

The procedure manual states that, after the claimant has been working for 60 days, the Office will determine
whether actual earnings fairly and reasonably represent wage-earning capacity. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7(c) (December 1993).
10

A.P., 58 ECAB ___ (Docket No. 06-1428, issued November 29, 2006) (where the Board held that wages earned
from reemploying a temporary worker in another temporary position may be considered if the new position lasts at
least 90 days).

4

evidence.11 As such, the Board finds that the evidence and the medical reports submitted are
insufficient to meet appellant’s burden of proof to show a material change in the nature and
extent of the injury-related condition.
Appellant also submitted reports from Dr. Kane to support her claim of total disability.
The medical evidence from Dr. Kane support appellant was temporarily totally disabled for a
period of time on and after January 4, 2006 due to her second left shoulder arthroscopy, a
procedure which the Office authorized. These reports are relevant to whether appellant had a
limited period of work-related disability following the accepted surgery. The Board notes that
consideration of the modification of wage-earning capacity issue does not preclude the Office
from the acceptance of a limited period of employment-related disability, without a formal
modification of the wage-earning capacity determination.12 In this case, the Office authorized
the January 4, 2006 left shoulder arthroscopy. The Office’s procedure manual provides that
wages lost for compensable medical examination or treatment may be reimbursed.13 The case
will be remanded to the Office for further development of the record as it deems necessary and
the issuance of a de novo decision on the issue of the nature and extent of any compensable
disability arising from appellant’s January 4, 2006 authorized surgery.
CONCLUSION
The Board finds that appellant has not established a basis for modification of her wageearning capacity decision. The case is remanded for the issuance of a de novo decision on the
issue of the nature and extent of any disability arising from appellant’s January 4, 2006
authorized surgery.

11

See 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical
opinion, in general, can only be given by a qualified physician).
12

Katherine T. Kreger, 55 ECAB 633 (2004). See Sharon C. Clement, 55 ECAB 552 (2004).

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16
(December 1995).

5

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2006 decision of the Office of Workers’
Compensation Programs is affirmed in part and the case remanded for further action consistent
with this opinion.
Issued: February 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

